EXHIBIT 10.3 [FORM OF] ETHANOL MARKETING AGREEMENT ([] PROJECT) by and between PACIFIC ETHANOL [], LLC and KINERGY MARKETING, LLC Dated as ofJune 29, 2010 TABLE OF CONTENTS Page Article I DEFINITIONS; INTERPRETATION 1 Definitions 1 Interpretation 5 Article II MARKETING ACTIVITIES 5 Bilateral Transactions 5 Storage 6 Obligations of Project Company 6 Back-to-Back Transactions 7 Netting 7 Title; Delivery Point; Nominations; Measurement 7 Article III PAYMENTS 8 Fees and Payments 8 Overdue Payments; Billing Dispute 9 Audit 9 Article IV TERM; TERMINATION 10 Term 10 Termination by Kinergy 10 Termination by Project Company 10 Change of Control 11 Effect of Termination 11 Article V INSURANCE 11 Kinergy Insurance 11 Kinergy Insurance Premiums and Deductibles 12 Article VI LIMITATIONS ON LIABILITY 13 No Consequential or Punitive Damages 13 Article VII INDEMNIFICATION 13 Project Company’s Indemnity 13 Kinergy’s Indemnity 13 i Article VIII REPRESENTATIONS AND WARRANTIES 13 Article IX FORCE MAJEURE 14 Definition 14 Effect 14 Limitations 14 Article X DISPUTE RESOLUTION 15 Attempts to Settle 15 Resolution by Expert 15 Arbitration 15 Consequential and Punitive Damages 15 Finality and Enforcement of Decision 15 Costs 16 Continuing Performance Obligations 16 Article XI CONFIDENTIALITY 16 Article XII ASSIGNMENT AND TRANSFER 16 Article XIII MISCELLANEOUS 16 Entire Agreement 16 Counterparts 17 Survival 17 Severability 17 Governing Law 17 Binding Effect 17 Notices 17 Amendment 18 No Implied Waiver 18 Lines of Credit 18 Exhibit A Form of PEI Guaranty Exhibit B Operating Protocol Exhibit C
